Citation Nr: 0314580	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for fascial deficit left, 
status post fasciotomy left anterior compartment with a 
history of peroneus strain, currently evaluated as 10 percent 
disabling from an original grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A hearing was held before the undersigned Veterans Law Judge, 
formerly known as a Member of the Board, in September 2001.


REMAND

In May 2003, the veteran was afforded a VA examination as a 
result of the Board conducting additional development of 
evidence.  The United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations that 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  
The veteran has not waived RO consideration of the additional 
evidence.

Accordingly, this case is REMANDED for the following action: 

The RO should readjudicate the veteran's 
claim for an increased rating for fascial 
deficit left, status post fasciotomy left 
anterior compartment with a history of 
peroneus strain, in light of the evidence 
received since the December 2000 
Statement of the Case (SOC).  If the 
claim remains denied, the RO should issue 
a Supplemental SOC (SSOC) to the veteran 
and his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
December 2000, to include a summary of 
the evidence, including the May 2003 VA 
examination report.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



